Title: From Thomas Jefferson to Thomas Mann Randolph, 16 November 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Washington Nov. 16. 1801.
I am happy to hear that the children are likely to bear the attack of the whooping cough with vigour. it is a most unfortunate season for it to have come on; and I cannot but be anxious about them through the whole winter: consequently desirous to hear as often as possible how they are. my business I find will often prevent my writing by post. it is now got to a steady & uniform course. it keeps me from 10. to 12 & 13 hours aday at my writing table, giving me an interval of 4. hours for riding dining & a little unbending. pressing matters happening on our post day, of course occasion me to miss a post. I inclose poems for Anne. if she takes care of all I send her, she may be able by & by to publish a volume of well selected poems. Ellen shall be answered the first vacant moment.—the proposition relative to Poplar Forest has been made on mature consideration, and will remain open for your acceptance when your own convenience shall determine it. it would have been made long ago, but that there were sensible burthens of debt still on my shoulders. these are not yet cleared off; but I trust that the profits of my estate being now left entirely eased of any call towards my maintenance, they will discharge, while I am here, what remains still unpaid. to be entirely clear of debt is an object of great anxiety. that accomplished, I shall feel no uneasiness to accumulate property in my own hands. I foresee indeed that on my retirement, whenever that takes place, I may be subjected to an expence the more difficult to be controuled on account of the motives which will subject me to it. I must leave to the day to provide it’s own remedy.—the Hessian fly is laying waste all the wheat in this quarter, the late as well as early sown. we are still suffering under drought.—I am informed Moran has neglected my work, to work elsewhere. if so, I ought to look elsewhere for the ensuing season, as it would seem he is not to be depended on. I should be glad of your opinion as to his conduct. my love to my ever dear Martha & the little ones, & affectionate esteem to yourself.
Th: Jefferson
